Bond, J.
Lyda P. Mooers died in St. Louis, having first executed a will, wherein she devised to her sister Isabella Garver, a resident of Pennsylvania, the sum of $2,000. Pending the administration of Mrs. Mooers’ estate, the said Isabella Garver died, leaving four children, three of whom lived in Pennsylvania, and one in Ohio. Three of these united in an assignment of their interest to their sister Mrs. Harriet Augusta Milliken. In 1895 the probate court of St. Louis, on final settlement of the estate of Mrs. Mooers, ordered the said legacy to be paid to the legal representative of Isabella Garver, whereupon the public administrator took charge of the estate of Isabella Garver, and receipted for said legacy. He declining to pay it over to Mrs. Milliken, she presented her claim thereto to the probate court, supporting the same by the assignment to her from the other children of Isabella Garver. One of these, through her counsel, objected to the payment of one fourth of the fund to Mrs. Milliken. Thereupon the probate court ordered three fourths of the said fund to be paid over to Mrs. Milliken, and the remaining one fourth to be paid over to the objecting heir. Prom this judgment Mrs. Milliken appealed to the circuit court. On the trial in the circuit court there was evidence tending to show that the objecting heir did not execute the assignment for the purpose of disposing of her interest to Mrs. Milliken, but did so merely as a convenient way of having the same collected for her benefit by Mrs. Milliken, who was about to make a trip to St. Louis for that purpose. On the other hand there was evidence on behalf of Mrs. Milliken tending to show that this heir did make the assignment to repay Mrs. Milliken for the care and attention bestowed upon their mother (Isabella Garver), prior to her decease. *463The circuit court affirmed the ruling of the probate court. There was no error in. so doing. Probate courts in this state have no power to pass upon the rights or claims of one heir or legatee to the portion coming to another either by law or devise, and can not, without consent, substitute another in the place of a lawful distributee. This is so for the reason that no jurisdiction to determine adverse claims to the property in charge of the administrator has been given to the probate courts of Missouri. Johnson v. Jones, 47 Mo. App. loc. cit. 241; State ex rel. Jones v. Jones, 53 Mo. App. loc. cit. 217; Cauley v. Truitt, Adm’r, 63 Mo. App. 356. Hence it is immaterial whether the fund in question is distributable under the law of the domicile of the mother (Mrs. Isabella Carver) of the contesting parties, since that law could not enlarge the jurisdiction of the probate court under the statutes of this state, nor did the appeal from the decision of the probate court give the circuit court any jurisdiction not possessed by the former tribunal. In such cases the jurisdiction of the circuit court is purely derivative and can not exceed that of the probate court. For these reasons the judgment in this case is affirmed.
All concur.